Title: To James Madison from James Taylor, 11 August 1809
From: Taylor, James
To: Madison, James


Dear sirBelle Vue (Place) New Port Ky 11h. Augt 1809
Some time last fall Lt. Hezekiah Johnson of the United States Army was here and expected to procure a furlough soon after, to go to Maryland, the place of his birth.
I took the Liberty to give Mr Johnson a line to you, this I the more chearfully did, as I conceived him to be a Warm friend both of your self & my own. I conceive him to be a sound republican an excellent Officer and very much the gentleman, and I think he may give you some useful information, as he is a Man of considerable information and observation. He has now gone & I suppose will be in the City shortly.
I hope this may find my good friend Mrs. Madison and your self in good health. It leaves mine in the enjoyment of that blessing.
I recd. a few days ago a letter from my brother Hubbard both him self and family were in good hea[l]th. Be so good as to tell Mrs. M that our fr[i]end The Honble R. M. Johnson was with me a few days ago we were talking of her & your self.
We are all in this country put to a stand to Know what to think of the conduct of England in the case of the late adjustment between our Ministers; we hope for the best, but fear the Worst. Most, nay I may say all the Republicans whom I have heard speak of the Matter seem to feel a great deal on your own account fearing that the circumstance will furnish your enemies, or the enemies of our Union a pretex[t] to complain, but indeed I have not heared one Person charge you or any part of the Administration with any thing like blame. I still hope for an amicable adjustment.
The Honble John Munroe late of Stanton Va. is one of the Judges of our Circuit Court in this state. He belongs to this circuit and was with us a few days ago about two Weeks. He beged me when I wrote you to Present his best respects to your self & Mrs. Madison. The Judge is anxious to leave Kentucky and requested me to mention that he would gladly accept of any Office in any of the Teritories you might think him qualified to fill. He tells me he has an intimate acquaintance with you, that being the Case you are much better qualified to judge of his talents than my self.
He speaks of you and your Administration in the highest terms.
We have the Most promising crops of Corn this Season that we have had for several years and the small grain was generally good but as far as I have seen the crops are small.
With the highest respect & esteem I have the honor to be Dear sir Your friend & Servt
James Taylor

PS.
All the federalists in this quarter Speak in the highest terms of your Adm. and claim you to their party. The republicans tell them they are welcome to come over to our party as soon as they please.
J. T.
